           Case 1:21-cv-06476-LTS Document 4 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

POINDEXTER EBALU,

                             Plaintiff,                              21-CV-6476 (LTS)
                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                         OR AMENDED IFP APPLICATION
NEW YORK CITY POLICE DEPARTMENT,

                             Defendant.

LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiff Poindexter Ebalu brings this action pro se. To proceed with a civil action in this

Court, a plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00

administrative fee – or, to request authorization to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”), submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but because his handwriting is illegible, the Court

is unable to determine if Plaintiff has sufficient assets to pay the filing fees. In question number

2, Plaintiff writes that he is currently employed by the New York City Department of Correction,

but the Court is unable to determine his gross monthly pay because the number is illegible. In

question number 4, it is also unclear how much money Plaintiff has in cash or in a checking or

savings account because his answer to this question is also illegible. Because Plaintiff’s

handwriting is illegible, it is unclear whether he has sufficient funds to pay the filing fees for this

action. The Court is therefore unable to make a ruling on Plaintiff’s IFP application.

       Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or

submit an amended IFP application. Plaintiff must answer the questions as they pertain to his

current financial situation, and he must write his answers legibly. If Plaintiff submits the

amended IFP application, it should be labeled with docket number 21-CV-6476 (LTS), and
            Case 1:21-cv-06476-LTS Document 4 Filed 08/20/21 Page 2 of 2




address the deficiencies indicated above by providing facts to establish that he is unable to pay

the filing fees. If the Court grants the amended IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         Plaintiff has consented to receive electronic service of notices and documents in this case.

(ECF No. 3.) No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 20, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  2
